Case 1:19-cv-00660-MKB-SMG Document 77 Filed 07/08/20 Page 1 of 4 PageID #: 793

                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York

                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       July 8, 2020
 By ECF
 Honorable Margo K. Brodie
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Fed. Defenders of New York, Inc. v. Fed. Bureau of Prisons, et al.
                Civil Docket No. 19-cv-660 (Brodie, J.)(Gold, M.J.)

 Dear Judge Brodie:

          This Office represents Defendants Federal Bureau of Prisons (“BOP”) and the Warden of
 the Metropolitan Detention Center in Brooklyn, New York (“MDC”) in the above-referenced
 matter. We write pursuant to the Court’s June 26, 2020 order requiring Defendants to provide a
 status report ahead of the July 10, 2020 conference in this matter addressing Defendants’ efforts
 to facilitate legal access for individuals housed at MDC and the Metropolitan Correctional Center
 in New York, New York (“MCC”). As set forth in more detail below, Defendants have continued
 to provide and implement their plan of expanded telephonic and video teleconference (“VTC”)
 access at both institutions. Defendants also continue to work with the mediator to address issues
 raised by both parties while simultaneously developing long-term plans that will enable the
 government to confront challenges posed by the ongoing pandemic as it evolves. Defendants
 believe the mediation process continues to be helpful in achieving these goals.

        A. Defendants’ Continued Efforts to Expand Legal Access

         As a preliminary matter, the MDC is presently receiving four to five times the number of
 requests for attorney-client meetings than it received at this time a year ago, and is facilitating
 roughly double the volume of legal meetings now, during a pandemic, than it provided during an
 average week in July 2019. Specifically, the institution is providing inmates with 44 hours of legal
 call capacity and 26 hours of VTC capacity per week, and plans to augment that capacity with four
 additional hours of VTC access starting on July 10.

         Defendants also note that they do not have sufficient information to have a reasoned
 discussion about the basis for the increased demand for legal calls, how long the increased demand
 is predicted to last, and how it will be addressed. Further complicating matters, last week, Plaintiff
 had scheduled what appeared to be a social call for a legal call slot. We immediately flagged this
 issue because it implicated both security concerns – legal calls are unmonitored – and practical
 concerns, given the existence of an overflow of legitimate legal calls. Plaintiff has been receptive
Case 1:19-cv-00660-MKB-SMG Document 77 Filed 07/08/20 Page 2 of 4 PageID #: 794




 to Defendants’ concerns, and the parties are discussing ways to ensure that call requests are
 properly screened before being scheduled. While Defendants appreciate Plaintiff’s willingness to
 address this issue, it only emphasizes Defendants’ inability to determine the nature of the legal call
 requests scheduled by Plaintiff.

       Against this backdrop, Defendants continue to provide and implement their plan for
 expanded legal access.

          On June 26, 2020, Defendants provided Plaintiff with information regarding plans to
 further increase VTC and legal call capacity for the week of June 29. In an effort to reduce backlog,
 Defendants informed Plaintiff that MDC would facilitate calls during the morning hours on each
 floor, in addition to the established timeslots for afternoon legal calls. Specifically, Plaintiff can
 now schedule up to four morning phone calls per floor, and up to five morning calls per floor on
 Tuesdays and Thursdays, in addition to the “protocol” calls, as an initial way to mitigate call
 request overflow. The current schedule allows for 88 call slots per day, or, in other words, 44
 hours of attorney-client phone access. As always, inmates continue to have access to dedicated
 Federal Defenders telephone lines to make outgoing calls to their attorneys during times they are
 in the common areas of their housing units.

         In addition, both MDC and MCC have received authorization and have re-introduced
 evening hours, for legal calls this week and next week. MDC is able to offer additional calls (or
 VTCs), between 5:30 and 7:30 p.m., on floors 4-8 (five floors) each evening; for each unit, up to
 two hours of calls can be facilitated either as four half-hour timeslots, two one-hour timeslots, or
 one one-hour call plus two half-hour calls. MCC is able to offer additional calls (but not VTCs)
 on three floors between 5 and 8 p.m.; for each unit, up to two hours of phone calls can be facilitated,
 with some possibility of adjustments to further increase the time allotted for calls involving people
 housed in units with high call demand.

         Both facilities have continued to accommodate emergency requests for legal calls outside
 of the scheduled time slots, including requests for lengthy calls.

         Defendants have also provided additional timeslots for VTCs through use of the Special
 Housing Unit (“SHU”) VTC. This increased SHU VTC capacity has been available for Plaintiff
 to use since July 1. Defendants also advised Plaintiff that, starting on July 10, MDC would further
 make the SHU VTC available each Friday for up to four hours. 1 Plaintiff has the discretion to use
 these increased timeslots to schedule four one-hour VTCs or two two-hour VTCs. Notably, these
 VTCs will use the EDNY client rooms, and will not require attorneys to travel to the Courthouse. 2



        1
         Attorneys may also schedule conferences via a VTC unit in the EDNY Brooklyn
 Courthouse for timeslots of up to four hours on Tuesdays, Wednesdays, and Thursdays.
        2
         Defendants have also provided for four hours of “Floor” VTCs, as opposed to the SHU
 VTCs, with timeslots available Monday through Friday. This allows for 20 half-hour VTCs per
 week, for a total of 10 hours per week.


                                                   2
Case 1:19-cv-00660-MKB-SMG Document 77 Filed 07/08/20 Page 3 of 4 PageID #: 795




        Defendants have remained in close communication with Plaintiff since the last conference
 regarding each element of its legal access expansion described above.

         With respect to Plaintiff’s overflow call concerns, Defendants have sought information
 from Plaintiff in order to implement a targeted approached to expanding legal calls. While some
 floors at MDC are experiencing an overflow, others have slots that are substantially underutilized.
 The parties are working through the data to employ strategies to re-allocate resources to serve the
 high-volume floors and to avoid overflow. Defendants note, however, that this proposed
 reallocation is still in its preliminary stages. If the institutions are able to implement these
 strategies in some form, Defendants will advise the mediator and the Plaintiff expeditiously.

         In any event, Defendants anticipate that the re-introduction of evening call hours, combined
 with the expansion of morning calls and additional timeslots for the SHU VTCs, should allow
 Plaintiff to reduce the backlog of legal call requests. Defendants will continue to work closely
 with Plaintiff to monitor the situation.

        B. Planning for Resumption of In-Person Legal Visitation

        National guidance with respect to Phase VII of BOP’s modified operations plan expired on
 June 30, and was replaced by Phase VIII, effective July 1. BOP has determined that during Phase
 VIII, which is scheduled to expire on July 31, in-person visitation will remain suspended.
 Nevertheless, for purposes of discussion within the context of mediation, Defendants have
 provided to Plaintiff and the mediator information with respect to MDC’s preliminary proposal
 regarding in-person visitation procedures. MCC’s proposal will be provided when the institution’s
 plan has cleared initial internal review. Defendants will discuss the proposals with the mediation
 team and Plaintiff in the near term, but note that the terms governing how and when it will be safe
 to resume in-person visitation, as well as the institutional preparation, are likely to change as
 conditions evolve.

        C. Response to Plaintiff’s Concerns over Legal Mail

         Defendants have investigated a number of Plaintiff’s allegations of instances in which legal
 mail has been opened outside of inmates’ presence and photocopied. In each instance that
 Defendants have investigated, the envelope at issue was not properly labeled. As a result, staff
 identified the mail as general correspondence and followed the procedure for general
 correspondence. Specifically, the mail is photocopied and a copy of the mail is provided to the
 inmate. The originals are maintained for 30 days and then destroyed. MDC and MCC staff have
 discussed the legal mail policy with staff to ensure proper handling, and have provided a summary
 of regulations and requirements to Federal Defenders for distribution to the defense bar.

        Plaintiff has also raised a concern that some inmates have not received legal mail or that
 mail has been delayed. Defendants do not have enough information at present to address this
 concern. The Government has proposed, however, that for the time-being, attorneys send legal
 mail by certified mail and request a return receipt.




                                                  3
Case 1:19-cv-00660-MKB-SMG Document 77 Filed 07/08/20 Page 4 of 4 PageID #: 796




         D. Institutional Security Issue Raised by Plaintiff

         Plaintiff has also raised allegations pertaining to reported cell searches last week.
 Defendants’ position is that this issue is only tangentially related, if at all, to the subject matter of
 this lawsuit. For a variety of reasons, including avoiding divulging any potential law enforcement
 sensitive information, Defendants submit that it cannot discuss this issue in a public filing or during
 Friday’s conference.

         We thank you for Your Honor’s consideration of this matter.

                                                         Respectfully submitted,

                                                         RICHARD P. DONOGHUE
                                                         United States Attorney

                                                 By:               /s/
                                                         Seth D. Eichenholtz
                                                         Sean P. Greene
                                                         Matthew J. Modafferi
                                                         Assistant U.S. Attorneys
                                                         718-254-7036/6484/6229
                                                         seth.eichenholtz@usdoj.gov
                                                         sean.greene@usdoj.gov
                                                         matthew.modafferi@usdoj.gov

 cc:     Counsel of Record (By ECF)

         Loretta E. Lynch
         Roberto Finzi
         Tony Joe
         Paul, Weiss, Rifkind, Wharton & Garrison LLP

         Jeffrey Oestericher
         David Jones
         Assistant U.S. Attorneys
         U.S. Attorney’s Office, S.D.N.Y.




                                                    4
